EXHIBIT 10.1
 
Securities Purchase Agreement
 
This Securities Purchase Agreement (this “Agreement”) is made as of September
12, 2012 by and among NightCulture, Inc., a Nevada corporation (the “Company”),
and the investors signatory hereto.


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.           Purchase and Sale of Securities.
 
1.1           Sale and Issuance of Units.  Subject to the terms and conditions
of this Agreement and in reliance on the representations and warranties set
forth or referred to herein, the Company hereby agrees to sell and issue to each
investor signatory hereto (collectively, the “Investors”, and each, individually
an “Investor”), and each Investor hereby severally agrees to purchase from the
Company, the number of units (the “Units”) set forth on the signature pages
hereto at a purchase price of $10,000.00 per Unit (the “Purchase Price”), each
Unit being comprised of (i) one 5% Convertible Debenture (each, a “Debenture”
and, together, the “Debentures”) convertible into shares of common stock of the
Company (the “Debenture Shares”), substantially in the form attached hereto as
Exhibit A, and (ii) one warrant (the “Warrant”) to purchase shares of common
stock of the Company (the “Warrant Shares”, and collectively with the
Debentures, the Debenture Shares and the Warrants, the “Securities”),
substantially in the form attached hereto as Exhibit B.  The aggregate number of
Units being offered for sale to all Investors hereunder is fifty (50) and the
aggregate Purchase Price for such Units is $500,000 (the “Aggregate Purchase
Price”).


1.2           Closing.  The closing of the purchase, sale and issuance of the
Units hereunder shall take place at the offices of the Company, 6400 Richmond
Avenue, Houston, Texas 77057, on such date(s) as the Company and the Investor
shall mutually agree (the “Closing”).  At the Closing, the Company shall deliver
to the Investors, (i) the duly executed Debentures included in the Units being
purchased pursuant to Section 1.1 hereof, (ii) the duly executed Warrants
included in the Units being purchased pursuant to Section 1.1, and (iii) the
duly executed Registration Rights Agreement (the “Registration Rights
Agreement”), substantially in the form attached hereto as Exhibit C, all against
delivery by the Investors to the Company of the Purchase Price by wire transfer
or certified funds of the amount thereof or by such other method agreed to
between the Investors and the Company together with a duly countersigned copy of
the Registration Rights Agreement.


1.3           Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.


“Exchange Act” means the Securities Exchange Act of 1934.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Debentures or the
Warrants, (ii) a material and adverse effect on the results of operations,
assets, properties, prospects, business or condition (financial or otherwise) of
the Company and its subsidiaries, taken as a whole; or (iii) a material and
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under this Agreement, the Debentures or the Warrants.


 
1

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” of the Company means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Securities and Exchange Commission (the
"Commission") under the Securities Exchange Act of 1934, as amended.


2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.
 
2.2           Capitalization.  As of June 30, 2012, the authorized capital stock
of the Company consists of: (a) 1,000,000 shares of preferred stock, par value
$0.001 per share, of which no shares are issued and outstanding immediately
prior to the execution hereof, and; (b) 500,000,000 shares of common stock, par
value $0.001 per share (the “Common Stock”), 49,322,321 shares of which are
issued and outstanding.  All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company. No shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; other than as described in the SEC Report, there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
there are no outstanding securities or instruments of the Company that contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company or any of its Subsidiaries.  There are no
securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities.


2.3           Authorization.   All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the authorization, issuance and delivery of the Units has been taken, and this
Agreement, when executed and delivered by the Company and assuming due execution
and delivery by the Investor, shall constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4           Valid Issuance of Securities.   The Securities, when issued, sold
and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
applicable state and federal securities laws.
 
2.5           No Conflicts.  The execution, delivery and performance of this
Agreement, the Debentures and the Warrants (collectively, the “Transaction
Documents”) by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; provided, however, in the case of
each of clauses (ii) and (iii), Company shall not be, nor be deemed to be, in
breach of this Section 2.5 (and Investor shall have no remedy with respect to
same), unless any applicable breach of such clauses actually results in a
Material Adverse Effect.


2.6           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required by state securities laws, (ii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iii) filing of notices with, or obtaining of consents from,
governmental authorities regarding changes in ownership; and (iv) those that
have been made or obtained prior to the date of this Agreement.


2.7           SEC Reports.  The Company has filed all reports required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials together with all other
reports filed by the Company with the Commission since December 31, 2011 being
collectively referred to herein as the “SEC Reports”) through the quarter ended
June 30, 2012.  As of their respective dates, the SEC Reports filed by the
Company with the Commission complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports filed by the Company with the Commission, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States Generally Accepted Accounting Principles applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.


 
3

--------------------------------------------------------------------------------

 
 
2.8           Material Changes.  Since December 31, 2011, (i) the Company has
not altered its method of accounting or the identity of its auditors, (ii) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, (iii) the Company has not
issued any equity securities other than pursuant to the exercise or conversion
of securities outstanding at December 31, 2011, and (iv) there has not occurred
with respect to the Company any events or changes in financial condition or
operations that would amount to a Material Adverse Effect. 


2.9           Litigation.  There is no action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as disclosed in the SEC Reports,
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company nor any Subsidiary, nor any director or officer thereof (in his or
her capacity as such), is or has been the subject of any action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the knowledge of
the Company, there is not pending any investigation by the Commission involving
the Company or any current or former director or officer of the Company (in his
or her capacity as such).


2.10         Compliance.  Except as otherwise set forth in the SEC Reports,
neither the Company nor any Subsidiary (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, provided, however, in the case of each
of clauses (i), (ii) and (iii), Company shall not be, nor be deemed to be, in
breach of this Section 2.10 (and Investor shall have no remedy with respect to
same), unless any applicable breach of such clauses actually results in a
Material Adverse Effect.
 
2.11         Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess or update current
information on such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
2.12         Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  The Company has no reason to believe
that it will not be able to renew its and the Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s and such Subsidiaries’ respective lines
of business. 
 
2.13         Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investors under the Transaction Documents.  
 
 
4

--------------------------------------------------------------------------------

 
 
2.14         Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
2.15         Certain Fees.  No brokerage, finder’s or advisor’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by this Agreement.  The
Investors shall have no obligation with respect to any fees or with respect to
any claims (other than such fees or commissions owed by an Investor pursuant to
written agreements executed by such Investor which fees or commissions shall be
the sole responsibility of such Investor) made by or on behalf of other persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by this Agreement.
 
2.16         General Solicitation.  The Company has not offered or sold the
Units by means of any advertisement, article, notice or other communication
regarding the Units published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
  
3.           Representations and Warranties of the Investors.  Each Investor
hereby represents and warrants, on its own behalf and not on behalf of any other
Investor, to the Company that:
 
3.1           Authorization.  The Investor has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Investor, will constitute a valid and legally binding obligation of the
Investor, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
3.2           Disclosure of Information.  The Investor has had an opportunity to
discuss the Company’s business, management, leases and other agreements,
financial affairs and the terms and conditions of the offering of the Units with
the Company’s management and has had an opportunity to review the Company’s
facilities and has had all questions related thereto answered to the full
satisfaction of the Investor.  The Investor understands that such discussions
and any written information delivered by the Company to the Investor were
intended to describe the aspects of the Company’s business which the Investor
believes to be material and Investor acknowledges that neither Company nor any
of the employees, agents or attorneys of Company has made any verbal or written
representations or warranties whatsoever to Investor, whether express, implied,
statutory, or by operation of law, except as expressly set forth in this
Agreement.. The Investor understands that no person other than the Company has
been authorized to make any representation and if made, such representation may
not be relied on.  The Company has not, however, rendered any investment advice
to the Investors with respect to the suitability of the purchase of any of the
Securities or an investment in the Company.
 
3.3           Restricted Securities.  The Investor understands that the
Securities have not been, and will not be, registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein.  The Investor understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Securities indefinitely
unless they are registered with the Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Investor acknowledges that the Company has no
obligation to register or qualify the Securities for resale.  The Investor
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Investor’s
control, including making available public information regarding the Company,
which the Company is under no obligation to comply with and may not be able to
satisfy. Subject to the foregoing, nothing contained herein shall be deemed a
representation or warranty by any Investor to hold the Securities for any period
of time.
 
 
5

--------------------------------------------------------------------------------

 
 
3.4           No Need for Liquidity. The Investor has no need for liquidity in
connection with its purchase of the Securities.  The Investor has the ability to
bear the economic risks of the Investor’s purchase of the Securities for an
indefinite period to time.
 
3.5           Legends.  The Investor understands that the Securities and any
securities issued in respect of or exchange for the Securities, may bear one or
all of the following legends:
 
(a)           “THESE SECURITIES AND THE UNDERLYING SHARES OF COMMON STOCK HAVE
NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.”
 
(b)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.6           Accredited Investor.  The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act (an
“Accredited Investor”) and, if an entity, either (i) was not organized for the
specific purpose of acquiring the Securities or (ii) each of its equity owners,
members or partners, as the case may be, is an Accredited Investor.
 
3.7           Brokers; No General Solicitation. No finder or broker was or is
engaged by the Investor in connection with the entering into of this Agreement
by the Company and the Investor.  The Investor is not purchasing the Units as a
result of any advertisement, article, notice or other communication regarding
the Units published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.


4.           Miscellaneous.
 
4.1           Furnishing of Information.  The Company covenants, so long as any
Investor owns Securities and provided that the Company is not subject to, and
otherwise in compliance with, the reporting requirements of the Exchange Act, to
prepare and furnish to the Investors and make publicly available in accordance
with Rule 144(c) such information as is required for the Investors to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such person to sell the Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144. 
 
 
6

--------------------------------------------------------------------------------

 
 
4.2           Reservation of Shares.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock to comply with its conversion
obligations under the Debentures and Warrants.  If the Company would be, if
notice of conversion were to be delivered on such date, precluded from issuing
the number of Debenture Shares  and Warrant Shares issuable upon conversion in
full of the Debentures and Warrants, due to the unavailability of a sufficient
number of authorized but unissued or reserved shares of Common Stock, then the
board of directors of the Company shall promptly prepare and mail to the
stockholders of the Company proxy materials or other applicable materials
requesting authorization to amend the Company’s certificate of incorporation or
other organizational document to increase the number of shares of Common Stock
which the Company is authorized to issue so as to provide enough shares for
issuance of the Debenture Shares and Warrant Shares.  In connection therewith,
the board of directors shall (a) adopt proper resolutions authorizing such
increase, (b) recommend to and otherwise use its best efforts to promptly and
duly obtain stockholder approval to carry out such resolutions (and hold a
special meeting of the stockholders as soon as practicable, but in any event not
later than the 60th day after delivery of the proxy or other applicable
materials relating to such meeting) and (c) within five business days of
obtaining such stockholder authorization, file an appropriate amendment to the
Company’s certificate of incorporation or other organizational document to
evidence such increase.
 
4.3           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
4.4           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Texas, without giving effect to principles of conflicts of law. Each party
agrees that all proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, employees or agents) may be commenced on a non-exclusive basis in
the state and federal courts sitting in Harris County, Texas. Each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of the Harris
County Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any proceeding, any
claim that it is not personally subject to the jurisdiction of any such Harris
County Court, or that such proceeding has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


4.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
4.6           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
4.7           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon customary confirmation
of receipt), or 72 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page hereto, or as
subsequently modified by written notice.
 
4.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly canceled.
 


 [SIGNATURE PAGES FOLLOW]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 

  THE COMPANY:           NightCulture, Inc.            
By:
/s/ Michael Long     Name: Michael Long     Title: President     Address: 6400
Richmond Avenue       Houston, TX 77057  

 

  THE INVESTORS:                        
By:
      Name:        Title:       Address:               Number of Units
Purchased:             Total Purchase Price: $  

 
 
[Signature Page to NightCulture, Inc. Securities Purchase Agreement]
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEBENTURE
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B


WARRANT
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT C


REGISTRATION RIGHTS AGREEMENT
 
 
 
12

--------------------------------------------------------------------------------